DETAILED ACTION
Response to Amendment
In the amendment dated 10/25/22, the following has occurred: Claims 1-3, 10-13, 15-17, and 20 are amended.
Claims 1-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 10/25/22. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/22 and 10/25/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8, 10, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz et al., US 20090297892, (hereinafter, Ijaz), in view of WO 2021048028 (hereinafter, WO’028) and Doi et al., US 20200395594 (hereinafter, Doi).
As to Claim 1:
Ijaz discloses a battery (see “… battery module 302…”, [0063], Fig. 3a) comprising: 
a base plate (320); 
a first electrical component (309) overlying the base plate (320); 
a battery stack (312) overlying the first electrical component (309) and electrically coupled with the first electrical component (309), wherein the battery stack comprises a plurality of battery cells, and wherein the battery stack defines an aperture through an active region of the battery stack (Fig. 3a); 
a second circuit board (306) overlying the battery stack and electrically coupled with the battery stack (Fig. 3a); 
a compression plate (304) overlying the second circuit board (306); and 
a plurality of retaining member (rods 354) compressible coupling the compression plate with the base plate, wherein the retaining member extends through the aperture through the active region of the battery stack (Fig. 3a).

    PNG
    media_image1.png
    1168
    990
    media_image1.png
    Greyscale

Ijaz does not specifically disclose: (a) the first electrical component is a PCB similar to the PCB 306 of Ijaz; and (b) a planar/flat/coin battery.
Regarding (a) the first electrical component is a PCB similar to the PCB 306 of Ijaz:
In the same field of endeavor, WO’028 also discloses an electric battery (1) with printed circuit board on one side with a connecting rods in between the stack of batteries (Abstract, Fig. 1) similar to that of Ijaz.  WO’028 further discloses that a second printed circuit board can be arranged at the other end of the battery stack as to provide advantageous benefit such as requiring less welding and less dismantle steps during maintenance (Page 2).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a second printed circuit board to the other side of the battery stack of Ijaz as taught by WO’028 as to provide additional control and/or in case if the other PCB failed.  Furthermore, WO’028 does teach that it is also advantageous to have additional PCB as to reduce welding and dismantle steps during maintenance (Page 2).
Regarding (b) a planar/flat/coin battery:
In the same field of endeavor, Doi also discloses lithium ion cylindrical battery of Ijaz as one of the types of batteries.  Doi further discloses the lithium ion battery can be cylindrical battery such as a coin cell or a rectangular flat battery formed by deformation of a cylindrical battery [0141].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute a cylindrical battery of Ijaz with a coin type or a flat type as taught by Doi  as Doi teaches that these batteries are equivalent for the same purpose, and substitute one known element for another known element would be prima facie obvious.
As to Claim 4:
	Ijaz discloses a first compliant pad positioned between the base plate and the first circuit board (see “a base 250… thermal transfer plates 272… a molded plastic… a tube 254…”, [0068]; Fig. 3a, Fig. 4a– note the number of layers making up the upper cover 304 and the base 355, and the layer away from the outer layer and nearest the electrical component is the compliant pad); and 
second compliant pad positioned between the second circuit board and the compression plate (see “a base 250… thermal transfer plates 272… a molded plastic… a tube 254…”, [0068]; Fig. 3a, Fig. 4a– note the number of layers making up the upper cover 304 and the base 355, and the layer away from the outer layer and nearest the electrical component is the compliant pad).  

    PNG
    media_image2.png
    789
    722
    media_image2.png
    Greyscale


As to Claim 5:
	Ijaz discloses the compression plate is characterized by a profile in an uncompressed state to provide substantially equal pressure on the second circuit board when compressed by the retaining member (see “upper cover 304… extend upwards so that an electrical connection can be made between the three lower bi-metallic buss bars 309… Tie screws or bolts 354 extend through the battery module… base 355”, Fig. 3a, [0067] – the base and upper covers having multiple layers are included at both ends.  Note that the rods 350 connect the end plate/compression/base plate together with the rest of the batteries in a flat state which obviously allow the pressure to distribute evenly across the surface of the battery and the printed circuit board).
As to Claim 6:
	Ijaz discloses  the base plate is characterized by a profile in an uncompressed state to provide substantially equal pressure on the first circuit board when compressed by the retaining member (see “upper cover 304… extend upwards so that an electrical connection can be made between the three-lower bi-metallic buss bars 309… Tie screws or bolts 354 extend through the battery module… base 355”, Fig. 3a, [0067] – the base and upper covers having multiple layers are included at both ends.  Note that the rods 350 connect the end plate/compression/base plate together with the rest of the batteries in a flat state which obviously allow the pressure to distribute evenly across the surface of the battery and the printed circuit board).
As to Claim 8:
	Ijaz discloses the battery stack defines a plurality of apertures through the active region (see “… base 355 and upper cover 304…”, Fig. 3a, [0067]) of the battery stack, the battery comprising a plurality of retaining members compressibly coupling the compression plate with the base plate (see “upper cover 304… extend upwards so that an electrical connection can be made between the three-lower bi-metallic buss bars 309… Tie screws or bolts 354 extend through the battery module… base 355”, Fig. 3a, [0067] – the compressibly force is done by putting the compression force by tightening the rod onto the battery module).
As to Claim 10:
	Ijaz discloses a battery (see “… battery module 302…”, [0063], Fig. 3a) comprising: 
a base plate (320); 
a first electrical component (309) overlying the base plate (320); 
a battery stack (312) overlying the first electrical component (309) and electrically coupled with the first electrical component (309), wherein the battery stack comprises a plurality of battery cells, and wherein the battery stack defines an aperture through an active region of the battery stack (Fig. 3a); 
a second circuit board (306) overlying the battery stack and electrically coupled with the battery stack (Fig. 3a);  and 
a plurality of retaining member (rods 354) compressible coupling the compression plate with the base plate, wherein the retaining member extends through the aperture through the active region of the battery stack (Fig. 3a).

    PNG
    media_image1.png
    1168
    990
    media_image1.png
    Greyscale

Ijaz does not specifically disclose: (a) the first electrical component is a PCB similar to the PCB 306 of Ijaz; and (b) a planar/flat/coin battery.
Regarding (a) the first electrical component is a PCB similar to the PCB 306 of Ijaz:
In the same field of endeavor, WO’028 also discloses an electric battery (1) with printed circuit board on one side with a connecting rods in between the stack of batteries (Abstract, Fig. 1) similar to that of Ijaz.  WO’028 further discloses that a second printed circuit board can be arranged at the other end of the battery stack as to provide advantageous benefit such as requiring less welding and less dismantle steps during maintenance (Page 2).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a second printed circuit board to the other side of the battery stack of Ijaz as taught by WO’028 as to provide additional control and/or in case if the other PCB failed.  Furthermore, WO’028 does teach that it is also advantageous to have additional PCB as to reduce welding and dismantle steps during maintenance (Page 2).
Regarding (b) a planar/flat/coin battery:
In the same field of endeavor, Doi also discloses lithium ion cylindrical battery of Ijaz as one of the types of batteries.  Doi further discloses the lithium ion battery can be cylindrical battery such as a coin cell or a rectangular flat battery formed by deformation of a cylindrical battery [0141].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute a cylindrical battery of Ijaz with a coin type or a flat type as taught by Doi  as Doi teaches that these batteries are equivalent for the same purpose, and substitute one known element for another known element would be prima facie obvious.
As to Claim 13:
	Ijaz discloses the second circuit board is characterized by a profile in an uncompressed state to provide substantially equal pressure on the battery stack when compressed by the plurality of retaining members (see “upper cover 304… extend upwards so that an electrical connection can be made between the three-lower bi-metallic buss bars 309… Tie screws or bolts 354 extend through the battery module… base 355”, Fig. 3a, [0067] – the base and upper covers having multiple layers are included at both ends.  Note that the rods 350 connect the end plate/compression/base plate together with the rest of the batteries in a flat state which obviously allow the pressure to distribute evenly across the surface of the battery and the printed circuit board).
As to Claim 15:
	Ijaz discloses an enclosure housing the battery stack (302), and
a lid (304) coupled with the enclosure housing, wherein each retaining member (rod 350) of the plurality of retaining members extends through the lid (304, Fig. 3a).  

    PNG
    media_image1.png
    1168
    990
    media_image1.png
    Greyscale

	

As to Claim 18:
	Ijaz discloses the base plate (250, 355) is characterized by a first surface facing the electrical component (bus bar 309) wherein 
the base plate (250, 355) is characterized by a second surface opposite the first surface (Fig. 3a), wherein 
the channel is defined between the first surface of the base plate and the second surface of the base plate (Fig. 4b), and wherein 
the base plate defines an aperture configured to receive the retaining member (Fig. 4b).
  
    PNG
    media_image3.png
    458
    967
    media_image3.png
    Greyscale

Ijaz does not specifically disclose: (a) that the first electrical component is a PCB similar to the PCB 306 of Ijaz; and (b) the compression/base plate has plurality of channels to receive a heat exchange fluid.
Regarding (a) that the first electrical component is a PCB similar to the PCB 306 of Ijaz:
In the same field of endeavor, WO’028 also discloses an electric battery (1) with printed circuit board on one side with a connecting rods in between the stack of batteries (Abstract, Fig. 1) similar to that of Ijaz.  WO’028 further discloses that a second printed circuit board can be arranged at the other end of the battery stack as to provide advantageous benefit such as requiring less welding and less dismantle steps during maintenance (Page 2).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a second printed circuit board to the other side of the battery stack of Ijaz as taught by WO’028 as to provide additional control and/or in case if the other PCB failed.  Furthermore, WO’028 does teach that it is also advantageous to have additional PCB as to reduce welding and dismantle steps during maintenance (Page 2).
Regarding (b) that the compression/base plate has plurality of channels to receive a heat exchange fluid:
	In the same field of endeavor, Larsson also discloses a base plate with additional plates for the battery modules (Fig. 3, 0063]) like the battery system of Ijaz.  Larsson further discloses that the plate placed at the end of the battery can comprise ducts of channels for flowing a coolant such as liquid or any cooling medium as to provide the module with a way to regulate temperature [0060].
	 It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate multiple channels to the end plate of Ijaz as taught by Larsson as to provide the module with a way to regulate temperature effectively [0060].
As to Claim 19:
	Ijaz discloses the aperture defined by the base plate extends through the first surface of the base plate, and wherein a channel of the plurality of channels extends between the retaining member and the second surface (see Fig. 3a, 4b, 24, 25). 
Claims 2, 3, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz in view of WO’028 and Doi, as applied to Claim 1, 10, and 16, and further in view of Wyatt et al., US 20150037616 (hereinafter, Wyatt).
As to Claims 2, 11, and 17:
	Ijaz discloses each battery cell of the battery stack, but does not disclose the components of the battery cell.
	In the same field of endeavor, Wyatt also discloses a battery having a stacked structure with bolts 154 going through the cell assembly including the end plate (Fig. 7) like that of Ijaz’s battery.   Wyatt further teaches that Ijaz’s battery comprises of cathode and anode plates that can be made using jellyroll and it is made of active material on foil/current collector formed with conductive and non-conductive materials such as polypropylene, aluminum, or a combination of suitable [0186, 0207, 0234]. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the electrode components having a polymeric material such as polypropylene as the foil material in the battery of Ijaz as taught by Wyatt, because Wyatt teaches that it is known to use polymeric material as the foil material for battery having the electrode components to carry the electric current.
As to Claims 3 and 12:
	Ijaz discloses a seal (molded plastic cover 316a, 316b, 264) is formed in an active region of each battery cell of the battery stack about the aperture defined through the active region of the battery stack (see Fig. 3a, 3b, 4a – plastic cover has hole surrounding the aperture allowing the bolt to pass through).  
Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz in view of WO’028 and Doi, as applied to Claim 1, 10, and 16, and further in view of Larsson et al., US 20160099490 (hereinafter, Larsson).
As to Claims 7 and 14:
	Ijaz does that the base plate defines a channel configured to receive a heat exchange fluid (Fig. 4b), but does not disclose that the compression/base plate has plurality of channels to receive a heat exchange fluid.
	In the same field of endeavor, Larsson also discloses a base plate with additional plates for the battery modules (Fig. 3, 0063]) like the battery system of Ijaz.  Larsson further discloses that the plate placed at the end of the battery can comprise ducts of channels for flowing a coolant such as liquid or any cooling medium as to provide the module with a way to regulate temperature [0060].
	 It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate channels to the end plate of Ijaz as taught by Larsson as to provide the module with a way to regulate temperature [0060].
As to Claim 16:
	Ijaz discloses a battery (see “… battery module 302…”, [0063], Fig. 3a) comprising: 
a base plate (320), wherein the base plate defines a channel configured to receive a heat exchange fluid (see “… a liquid cooled heat sink… a tube 254…”, [0060, 0068]); 
a first electrical component (309) overlying the base plate (320); 
a battery stack (312) overlying the first electrical component (309) and electrically coupled with the first electrical component (309), wherein the battery stack comprises a plurality of battery cells, and wherein the battery stack defines an aperture through an active region of the battery stack (Fig. 3a); 
a second circuit board (306) overlying the battery stack and electrically coupled with the battery stack (Fig. 3a);  and 
a retaining member (rods 354) compressible coupling the second circuit board with the base plate, wherein the retaining member extends through the aperture through the active region of the battery stack (Fig. 3a).

    PNG
    media_image1.png
    1168
    990
    media_image1.png
    Greyscale

Ijaz does not specifically disclose: (a) that the first electrical component is a PCB similar to the PCB 306 of Ijaz; (b) the compression/base plate has plurality of channels to receive a heat exchange fluid; and (c) a planar/flat/coin battery.
Regarding (a) that the first electrical component is a PCB similar to the PCB 306 of Ijaz:
In the same field of endeavor, WO’028 also discloses an electric battery (1) with printed circuit board on one side with a connecting rods in between the stack of batteries (Abstract, Fig. 1) similar to that of Ijaz.  WO’028 further discloses that a second printed circuit board can be arranged at the other end of the battery stack as to provide advantageous benefit such as requiring less welding and less dismantle steps during maintenance (Page 2).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a second printed circuit board to the other side of the battery stack of Ijaz as taught by WO’028 as to provide additional control and/or in case if the other PCB failed.  Furthermore, WO’028 does teach that it is also advantageous to have additional PCB as to reduce welding and dismantle steps during maintenance (Page 2).
Regarding (b) that the compression/base plate has plurality of channels to receive a heat exchange fluid:
	In the same field of endeavor, Larsson also discloses a base plate with additional plates for the battery modules (Fig. 3, 0063]) like the battery system of Ijaz.  Larsson further discloses that the plate placed at the end of the battery can comprise ducts of channels for flowing a coolant such as liquid or any cooling medium as to provide the module with a way to regulate temperature [0060].
	 It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate multiple channels to the end plate of Ijaz as taught by Larsson as to provide the module with a way to regulate temperature effectively [0060].
Regarding (c) a planar/flat/coin battery:
In the same field of endeavor, Doi also discloses lithium ion cylindrical battery of Ijaz as one of the types of batteries.  Doi further discloses the lithium ion battery can be cylindrical battery such as a coin cell or a rectangular flat battery formed by deformation of a cylindrical battery [0141].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute a cylindrical battery of Ijaz with a coin type or a flat type as taught by Doi  as Doi teaches that these batteries are equivalent for the same purpose, and substitute one known element for another known element would be prima facie obvious.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ijaz in view of WO’028 and Doi, as applied to Claims 8 and 16, and further in view of Shaffer, II et al., US 20170077545 (hereinafter, Shaffer).
As to Claim 9:
	Ijaz discloses the base plate having a certain thickness (Fig. 3a) but does not disclose any value or the value of compression force it is under.
	In the same field of endeavor, Shaffer also discloses a battery having end plates and hole through channels which allow the battery plates to interlock (Abstract, [0066], Fig. 3) like that of Ijaz.  Shaffer further discloses that the thickness of the base plate is about 1mm to 15 mm as to provide enough reinforcement structure without being too thick [0023].  Furthermore, the pressure is cable of withstanding under 5 to 30 psi as to resist deformation of the electrode plates [0012]. 
	 It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate end plate that has a thickness of 1 to 15 mm and being able to withdrawn 5 to 30 psi as taught by Shaffer to the battery module of Ijaz as to provide enough reinforcement structure without being too thick [0023], and to resist deformation of the electrode plates [0012].
	Furthermore, it would have been obvious to a skilled artisan to adjust the thickness and pressure to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 20:	Ijaz discloses the bolt that extends through the housing components of the battery and thermal potting/interlock mechanism (1004) (Fig. 3a, 16b), but does not disclose a compression sleeve about the retaining member a compression sleeve and thermally conductive potting.
	In the same field of endeavor, Shaffer also discloses a battery having end plates and hole through channels which allow battery plates to interlock (Abstract, [0066], Fig. 3) like that of Schaffer.  Shaffer further discloses frames 60 that is adjacent to the polymeric seal/sleeves that runs along the post 96, which can prevent leaking and interlocking the pieces of the battery module [0065, 0053]. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the fastener of Ijaz as to be arranged adjacent to the polymeric seal/sleeves and the frames as taught by Ijaz as to leaking and interlocking the pieces of the battery module [0065, 0053].

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.
Applicant’s main contention is that the prior arts do not disclose “planar battery stack” and “retaining member extends through the aperture through the active region of the planar battery stack” as recited by claim 1 as amended.  The independent claims above have been updated to address the new limitation “planar battery stack”.  Specifically, in the same field of endeavor, Doi also discloses lithium ion cylindrical battery of Ijaz as one of the types of batteries.  Doi further discloses the lithium ion battery can be cylindrical battery such as a coin cell or a rectangular flat battery formed by deformation of a cylindrical battery [0141].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute a cylindrical battery of Ijaz with a coin type or a flat type as taught by Doi  as Doi teaches that these batteries are equivalent for the same purpose, and substitute one known element for another known element would be prima facie obvious.
Regarding “retaining member extends through the aperture through the active region of the planar battery stack”, note that Ijaz discloses the aperture as shown in the plate 304/306 allowing retaining member 354 to extend through the active region of the battery stack.  This active region is the same as the region disclosed by instant Figure 6A-6D.  Furthermore, in an interview on 6/29/22, attorney’s representative argues that the active region is the not active material layer as disclosed by prior art Faust (US 20130065106) but simply the region as shown in instant Figure 6A-6D. 

    PNG
    media_image1.png
    1168
    990
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    743
    988
    media_image4.png
    Greyscale

For those reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723